Citation Nr: 0009396	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left knee disorder.  

2.  Entitlement to service connection for left hip disorder.  

3.  Entitlement to service connection for cyst of the left 
wrist.  

4.  Entitlement to service connection for residuals of 
exposure to radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service which includes active 
duty for training from February to June 1990, January 1991 to 
May 1991 and active duty from September 1993 to July 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The claim for service connection for left hip disorder will 
be addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for left hip disorder is 
plausible.  

2.  The claims for service connection for left knee disorder, 
cyst of the left wrist, and residuals of exposure to 
radiation are not plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for left hip disorder is 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).

2.  The claims for service connection for left knee disorder, 
cyst of the left wrist, and residuals of exposure to 
radiation are not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).
For reasons set forth below, the Board finds that the claim 
for service connection for left hip disorder is well 
grounded; however, the claims for service connection for left 
knee disorder, cyst of the left wrist, and residuals of 
exposure to radiation are not well grounded.  

II.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 (1999).  
Continuity of symptomatology is required where a condition 
noted during service or in the presumptive period is not, in 
fact shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488.  

The veteran contends that he is entitled to service 
connection for left hip disorder.  Service medical records 
dated in February 1994 reflect that the veteran was seen for 
complaints of left hip pain related to physical activity.  X-
rays were negative; a diagnosis of bursitis was provided.  At 
a VA examination dated in November 1997, the veteran 
indicated that he had been experiencing pain in the left hip 
since he sustained an injury that affected the right knee 
during service.  At the conclusion of a physical examination 
of the left hip, the examiner entered a diagnosis of slight 
tendonitis of the left hip.  

In that the veteran was seen for left hip discomforts in 1994 
and that the evidence establishes that he demonstrated the 
same discomforts in 1997, a few years after separation from 
service, the Board finds that the symptoms associated with 
the left hip disorder have been continuous; therefore, it is 
reasonable to conclude that the claim for service connection 
for left hip disorder is well grounded.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.303(d); see Savage v. Gober, supra.  Having 
determined that the claim is well grounded, the Board finds 
that further development as indicated in the Remand section 
of this decision is required in order to comply with the duty 
to assist mandated by statute.  

III.

As noted above, the claims for service connection for left 
knee disorder, cyst of the left wrist, and residuals of 
exposure to radiation are not well grounded.  A well-grounded 
claim is a claim that is plausible, that is, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the appellant further in the 
development of facts pertinent to the claim.  Id., 
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
To establish a well-grounded claim for entitlement to service 
connection on a secondary basis, the veteran must provide 
medical evidence that attributes a non service-connected 
disability to a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (1999).  In Allen v. Brown, the United States 
Court of Appeals of Veterans Claims held that "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation." Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc),

The veteran asserts that he developed a left knee disorder as 
a result of service in 1994.  Alternatively, it is maintained 
that the veteran developed the disorder as secondary to his 
service-connected right knee disorder.  

Service medical records are negative for problems pertaining 
to the left knee.  Although the report of a November 1994 VA 
examination reflects a diagnosis of left knee patellofemoral 
syndrome with positive tendonitis and slight crepitus, there 
is no competent medical evidence of record relating such 
disability to service.  Grottveit v. Brown, at 93.  In 
addition, the record is devoid of a medical opinion 
establishing that the left knee disorder was either caused by 
or proximately due to the service-connected right knee 
disability.  Jones v. Brown, at 137.  

Likewise, the claim for service connection for cyst of left 
wrist is not plausible.  While service medical records show 
that the veteran was seen and treated for a ganglion cyst of 
the left wrist, post service medical records are negative for 
a left wrist disorder.  In the absence of a current 
disability, the Board must find that the claim is not well 
grounded.  Brammer v. Derwinski at 225.  

With respect to the claim for service connection for 
residuals of radiation exposure, the veteran asserts that he 
was exposed to radiation while serving during the Persian 
Gulf War (Bosnia) in 1995 and 1996.  The veteran denies 
having a current disability related to radiation exposure.  
The veteran maintains that he is asserting such a claim in 
the event that he develops a disability associated with 
exposure to radiation in the future.  Essentially, the record 
is devoid of medical evidence of a condition/disability which 
is subject to presumptive service connection under 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 1999) and 38 C.F.R. § 
3.309(d) (1999).  In addition, there is no claimed 
condition/disability recognized as being a potentially 
radiogenic under the provisions of 38 C.F.R. § 3.311 (1999).  
In the absence of a current disability resulting from 
radiation exposure, the Board must find that the veteran's 
claim is not well grounded.  Brammer v. Derwinski, supra. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for left hip disorder is granted for the 
limited purpose of well groundedness.  

Service connection for left knee disorder, cyst of the left 
wrist, and residuals of exposure to radiation are denied.  





REMAND

The Board has determined that the claim for service 
connection for left hip disorder is well grounded.  In that 
connection, the Board is of the view that a VA examination to 
determine the nature and extend of the left hip disorder is 
required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
the claim for service connection for left 
hip disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
board certified orthopedist, if 
available, to determine the nature and 
extent of any left hip disability found 
to be present.  All indicated studies 
should be performed, including X-rays.  
The examiner is requested to review the 
claims folder and provide an opinion 
regarding the etiology of any left hip 
disorder found to be present, to include 
whether it is at least as likely as not 
that any left hip disability found may be 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  The veteran should be permitted to 
submit evidence to support his claim for 
service connection for a left hip 
disability as secondary to the service-
connected right knee disability.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998). 
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for left 
hip disability.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case on all issues in appellate status 
should be issued and the veteran and his 
representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



